DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 15, 18, 20, 21 and 36 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further 
Claim 3 depends from cancelled claim 2.  For purposes of examination, it will be assumed that claim 3 depends from claim 1.
Claim 15 depends from cancelled claim 4.  For purposes of examination, it will be assumed that claim 15 depends from claim 3.
Claim 18 depends from cancelled claim 17.  For purposes of examination, it will be assumed that claim 18 depends from claim 15.
Claim 20 depends from cancelled claim 19.  For purposes of examination, it will be assumed that claim 20 depends from claim 15.
Claim 21 depends from cancelled claim 4.  For purposes of examination, it will be assumed that claim 21 depends from claim 3.
Claim 36 depends from cancelled claim 34.  For purposes of examination, it will be assumed that claim 36 depends from claim 32.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 21, 32, 36 and 63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Berg et al. (US 2017/0224302).
Regarding claim 1, Von Berg et al. discloses a system, comprising: 
at least one storage device including a set of instructions (“A computer program performing the method of the present invention may be stored on a computer-readable medium” at paragraph 0031, line 1); 
at least one processor in communication with the at least one storage device (processor of computer), wherein when executing the set of instructions, the at least one processor is configured to cause the system to perform operations including: 
processing an image of a subject using a detection model to generate one or more detection results corresponding to one or more objects in the image (“as a second step of the method, segmenting S2 a thoracic bone structure on the acquired radiogram image into segmented thoracic bone structure contours and the tissue structure on the acquired radiogram image into segmented tissue structure contours by means of a segmentation module may be performed” at paragraph 0074); and 
generating an image metric of the image based on the one or more detection results corresponding to the one or more objects (“as a third step of the method, determining an image quality coefficient for the acquired radiogram image based on a comparison of a first position of the segmented thoracic bone structure contours with a second position of the segmented tissue structure contours by means of a quality determination module 30 may be performed” at paragraph 0075).
claim 3, Von Berg et al. discloses a system wherein the one or more objects include at least one of a lung (“on the middle left radiogram image, lung apices on the X-ray are shown” at paragraph 0046, line 5), a spine (“on the lower left image, a radiogram is shown, wherein spine and trachea are centered” at paragraph 0046, line 6), a scapula (“On the top left radiogram image, a scapula of the lung field is shown” at paragraph 0046, line 4), a heart, a foreign object, an abnormal part, or a portion thereof, in the image; and 
the one or more detection results corresponding to the one or more objects include at least one of 
a position of one of the one or more objects in the image (by obtaining the contours of the structures, this also identifies the positions of the structures), 
a bounding box of one of the one or more objects in the image, 
a contour of one of the one or more objects in the image (“According to an exemplary embodiment of the present invention, once, the bones are delineated, further measurements are performed automatically, for instance, it is tested whether the scapulae contours intersect with the lung field contours, indicating inappropriate positioning of the scapulae” at paragraph 0051, line 1), 
a region of the image that corresponds to one of the one or more objects in the image (by obtaining the contours of the structures, this also identifies the regions occupied by the structures), or 
a dimension of one of the one or more objects in the image.
claim 5, Von Berg et al. discloses a system wherein the generating an image metric of the image based on the one or more detection results corresponding to the one or more objects includes: 
determining whether the one or more detection results corresponding to the one or more objects satisfy a condition (“According to an exemplary embodiment of the present invention, an intersection of the lung field contour with the image boundaries may also be tested, which would indicate a missing apex or missing costophrenic angle, characterizing an intersection at the bottom of the image. The apex of the lung (Latin: apex pulmonis) is the rounded upper part of the human lung. It extends into the root of the neck, reaching between 2.5 centimeters (0.98 in) and 4 centimeters (1.6 in) above the level of the sternal end of the first rib” at paragraph 0052); and 
generating the image metric of the image based on the determination result (“According to an exemplary embodiment of the present invention, the apex to clavicle distance may be measured as well being a direct quality indicator” at paragraph 0053, line 1).
Regarding claim 21, Von Berg et al. discloses a system wherein the detection model includes at least one of 
a lung detection sub-model configured to determine a detection result corresponding to a lung in the image (“The lung fields may be segmented” at paragraph 0049, line 5); 
a spine detection sub-model configured to determine a detection result corresponding to a spine in the image; 

a foreign object detection sub-model configured to determine a detection result corresponding to a foreign object in the image; 
an abnormal part detection sub-model configured to determine a detection result corresponding to an abnormal part in the image; or 
a heart detection sub-model configured to determine a detection result corresponding to a heart in the image.
Regarding claim 32, Von Berg et al. discloses a method implemented on a computing device having at least one processor (processor of computer), at least one computer-readable storage medium, and a communication platform connected to a network (“A computer program performing the method of the present invention may be stored on a computer-readable medium” at paragraph 0031, line 1), comprising: 
processing an image of a subject using a detection model to generate one or more detection results corresponding to one or more objects in the image (“as a second step of the method, segmenting S2 a thoracic bone structure on the acquired radiogram image into segmented thoracic bone structure contours and the tissue structure on the acquired radiogram image into segmented tissue structure contours by means of a segmentation module may be performed” at paragraph 0074); and 

Regarding claim 36, Von Berg et al. discloses a method wherein the generating an image metric of the image based on the one or more detection results corresponding to the one or more objects includes: 
determining whether the one or more detection results corresponding to the one or more objects satisfy a condition (“According to an exemplary embodiment of the present invention, an intersection of the lung field contour with the image boundaries may also be tested, which would indicate a missing apex or missing costophrenic angle, characterizing an intersection at the bottom of the image. The apex of the lung (Latin: apex pulmonis) is the rounded upper part of the human lung. It extends into the root of the neck, reaching between 2.5 centimeters (0.98 in) and 4 centimeters (1.6 in) above the level of the sternal end of the first rib” at paragraph 0052); and 
generating the image metric of the image based on the determination result (“According to an exemplary embodiment of the present invention, the apex to clavicle distance may be measured as well being a direct quality indicator” at paragraph 0053, line 1).
Regarding claim 63, Von Berg et al. discloses a non-transitory computer readable medium, comprising: 

processing an image of a subject using a detection model to generate one or more detection results corresponding to one or more objects in the image (“as a second step of the method, segmenting S2 a thoracic bone structure on the acquired radiogram image into segmented thoracic bone structure contours and the tissue structure on the acquired radiogram image into segmented tissue structure contours by means of a segmentation module may be performed” at paragraph 0074); and 
generating an image metric of the image based on the one or more detection results corresponding to the one or more objects (“as a third step of the method, determining an image quality coefficient for the acquired radiogram image based on a comparison of a first position of the segmented thoracic bone structure contours with a second position of the segmented tissue structure contours by means of a quality determination module 30 may be performed” at paragraph 0075).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Von Berg et al.
Regarding claim 6, Von Berg et al. discloses a system wherein the condition includes at least one of 
a first ratio of a first area of a first detection result of the one or more detection results that corresponds to the scapula to a second area of a portion of the image that corresponds to the chest (“According to an exemplary embodiment of the present invention, the quality-determination module is configured to determine the image quality coefficient for the acquired radiogram image based on a comparison of the first position of the segmented thoracic bone structure contours with a second position of the segmented lung field structure contours or the segmented scapulae structure contours” at paragraph 0029, line 1); 
a second ratio of a third area of an overlapping region between the first detection result and a second detection result of the one or more detection results that corresponds to the lung to a fourth area of the second detection result being smaller than or equal to a second ratio threshold; 
a third ratio of the third area to the second area being smaller than or equal to a third ratio threshold; 
the second detection result being located within a range of the image; 
a confidence value of a third detection of the one or more detection results that corresponds to the foreign object being smaller than or equal to a confidence value threshold; or 

Von Berg et al. does not explicitly disclose that the first ratio being smaller than or equal to a ratio threshold.
However, as the greater the overlap between the lung areas and the scapulae, the higher the likelihood the patient is mis-positioned.  As such, it would therefore be obvious to one of ordinary skill in the art before the effective filing date of the invention to compare the overlap to a threshold as an indication that the patient is mis-positioned and the image lacks sufficient quality.
Regarding claim 8, Von Berg et al. discloses a system wherein the image metric comprises an image quality classification that includes a first level and a second level (“as a third step of the method, determining an image quality coefficient for the acquired radiogram image based on a comparison of a first position of the segmented thoracic bone structure contours with a second position of the segmented tissue structure contours by means of a quality determination module 30 may be performed” at paragraph 0075; there is at the very least a determination of sufficient quality, and insufficient quality, thereby constituting a first and second level), and 
the generating the image metric of the image based on the determination result includes: 
determining the image quality classification based on the determination result (“According to an exemplary embodiment of the present invention, the apex to clavicle 
Regarding claim 9, Von Berg et al. discloses a system wherein the determining the image quality classification based on the determination result includes: 
in response to determining that the one or more detection results satisfy the condition, determining that the image belongs to the first level (“According to an exemplary embodiment of the present invention, the quality-determination module is configured to determine the image quality coefficient for the acquired radiogram image based on a comparison of the first position of the segmented thoracic bone structure contours with a second position of the segmented lung field structure contours or the segmented scapulae structure contours” at paragraph 0029, line 1; so, if the overlap is less than the threshold, then the image is determined to be of sufficient quality); 
in response to determining that the second detection result satisfies the condition, that the third detection result fails to satisfy the condition, and that the third detection result is inside the second detection result, determining that the image belongs to the second level; or 
in response to determining that the second detection result fails to satisfy the condition, determining that the image belongs to the second level.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Von Berg et al. and Cadieu et al. (US 2019/0392577).
Von Berg et al. discloses a system wherein the second detection result satisfies the condition, and that at least one of the fourth detection result or the first detection 
Von Berg et al. does not explicitly disclose that the image quality classification further includes an intermediate level, and the determining the image quality classification based on the determination result includes: in response to determining that the second detection result satisfies the condition, and that at least one of the fourth detection result or the first detection result fails to satisfy the condition, determining that the image belongs to the intermediate level.
Cadieu et al. teaches a system in the same field of endeavor of medical image quality determination, wherein the image quality classification further includes an intermediate level (“one bar may indicate that while there may exist in the corresponding one of video clips 110 minimally recognizable structures, the number of structures that are recognizable are insufficient to perform the diagnosis based upon the computed measurement 150 as in the case of an ACEP score of two. Two bars, in turn, indicates that the minimal criteria have been met for diagnosis with a requisite number of recognizable structures, but still the clarity of the corresponding one of video clips 110 is not optimum, as in the case of an ACEP score of three. Finally, three bars indicate that the criteria have been met for diagnosis, with all structures imaged well and diagnosis easily supported as in the case of an ACEP score of four” at paragraph 0018, line 5).
.

Claims 15, 16 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Von Berg et al. and Dewaele (US 2007/0047789).
Regarding claim 15, Von Berg et al. discloses the elements of claim 3 as described above.
Von Berg et al. does not explicitly disclose that the image metric comprises a clinical finding regarding at least one pathological condition including cardiac hypertrophy, pneumothorax, or pleural effusion, and the generating the image metric of the image based on the one or more detection results corresponding to the one or more objects includes: obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects.
Dewaele teaches a system in the same field of endeavor of chest radiography processing, wherein the image metric comprises a clinical finding regarding at least one pathological condition including cardiac hypertrophy (“Possible causes are cardiac failure, pericardial effusion and left or right ventricular hypertrophy” at paragraph 0176, line 12), pneumothorax, or pleural effusion, and the generating the image metric of the image based on the one or more detection results corresponding to the one or more objects includes: 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate the ratio as taught by Dewaele in the system of Von Berg et al. to be able to detect particular disease conditions based upon the already segmented image data.
Regarding claim 16, the Von Berg et al. and Dewaele combination discloses a system wherein the clinical finding relates to a pathological condition of cardiac hypertrophy (“Possible causes are cardiac failure, pericardial effusion and left or right ventricular hypertrophy” at paragraph 0176, line 12), and 
the obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects includes: 
determining a fourth ratio of a width of one of the one or more detection results that corresponds to the heart to a width of the second detection result that corresponds to the lung (“An example of such a frequently performed measurement is the computation of the cardiothoracic ratio (CTR) in thorax RX images (FIG. 6). This ratio is 
comparing the fourth ratio with a fourth ratio threshold; and in response to determining that the fourth ratio exceeds the fourth ratio threshold, determining the clinical finding that the pathological condition of cardiac hypertrophy exists (“cardiothoracic index higher than 50% is considered abnormal. Possible causes are cardiac failure, pericardial effusion and left or right ventricular hypertrophy” at paragraph 0176, line 11). 
Regarding claim 46, Von Berg et al. discloses the elements of claim 32 as described above.
Von Berg et al. does not explicitly disclose that the image metric comprises a clinical finding regarding at least one pathological condition including cardiac hypertrophy, pneumothorax, or pleural effusion, and the generating the image metric of the image based on the one or more detection results corresponding to the one or more objects includes: obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects.
Dewaele teaches a method in the same field of endeavor of chest radiography processing, wherein the image metric comprises a clinical finding regarding at least one pathological condition including cardiac hypertrophy (“Possible causes are cardiac failure, pericardial effusion and left or right ventricular hypertrophy” at paragraph 0176, line 12), pneumothorax, or pleural effusion, and 

obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects (“An application of the automated lung field segmentation is the computation of the Cardiothoracic Ratio (CTR). The CTR (FIG. 6) is defined as the ratio of the transverse diameter of the heart to the internal diameter of the thorax (ID): CTR = MLD + MRD ID ##EQU16## with MLD the maximum transverse diameter on the left side of the heart and MRD the maximum transverse diameter on the right side of the heart. This index is an important clinical parameter, which varies for an adult between 39% and 50% with an average of about 45%. A cardiothoracic index higher than 50% is considered abnormal” at paragraph 0176, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate the ratio as taught by Dewaele in the system of Von Berg et al. to be able to detect particular disease conditions based upon the already segmented image data.

Claims 15, 18 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Von Berg et al. and Wang et al. (US 2020/0093455).
Regarding claim 15, Von Berg et al. discloses the elements of claim 3 as described above.
Von Berg et al. does not explicitly disclose that the image metric comprises a clinical finding regarding at least one pathological condition including cardiac hypertrophy, pneumothorax, or pleural effusion, and the generating the image metric of 
Wang et al. teaches a system in the same field of endeavor of chest radiography processing, wherein the image metric comprises a clinical finding regarding at least one pathological condition including cardiac hypertrophy, pneumothorax (“FIG. 14 is a sample of a chest x-ray radiology report, with mined disease keywords and localization result from the " Pneumothorax" Class” at paragraph 0020, line 1), or pleural effusion, and the generating the image metric of the image based on the one or more detection results corresponding to the one or more objects includes: 
obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects (“Disease Localization: Leveraging the fine-tuned DCNN models for multi-label disease classification, we can calculate the disease heatmaps using the activations of the transition layer and the weights from the prediction layer, and even generate the B-Boxes for each pathology candidate. The computed bounding boxes are evaluated against the hand annotated ground truth (GT) boxes (included in ChestX-ray8). Although the total number of B-Box annotations (1,600 instances) is relatively small compared to the entire dataset, it may be still sufficient to get a reasonable estimate on how the proposed framework performs on the weakly-supervised disease localization task. To examine the accuracy of computerized B-Boxes versus the GT B-Boxes, two types of measurement are used, i.e, the standard Intersection over Union ratio (IoU) or the Intersection over the detected B-Box area ratio (IoBB) (similar to Area of Precision or Purity)” at paragraph 0058, line 1).

Regarding claim 18, the Von Berg et al. and Wang et al. combination discloses a system wherein the clinical finding relates to a pathological condition of pneumothorax, and 
the obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects includes: 
determining a fifth ratio of a count of elements of one of the one or more detection results that corresponds to the abnormal part to a count of elements of the second detection result (“Disease Localization: Leveraging the fine-tuned DCNN models for multi-label disease classification, we can calculate the disease heatmaps using the activations of the transition layer and the weights from the prediction layer, and even generate the B-Boxes for each pathology candidate. The computed bounding boxes are evaluated against the hand annotated ground truth (GT) boxes (included in ChestX-ray8)” at paragraph 0058, line 1; “we define a correct localization by requiring either IoU>T(IoU) or IoBB>T(IoBB)” Wang et al. at paragraph 0058, line 20).
The Von Berg et al. and Wang et al. combination does not explicitly disclose determining, based on the fifth ratio,that a pathological condition of pneumothorax of high-risk pneumothorax or self-healing pneumothorax exists.
However, it is well-known in the art that the severity of the pneumothorax is indicated by its relative size and how much it has infiltrated the area of the lung image.  
Regarding claim 46, Von Berg et al. discloses the elements of claim 32 as described above.
Von Berg et al. does not explicitly disclose that the image metric comprises a clinical finding regarding at least one pathological condition including cardiac hypertrophy, pneumothorax, or pleural effusion, and the generating the image metric of the image based on the one or more detection results corresponding to the one or more objects includes: obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects.
Wang et al. teaches a method in the same field of endeavor of chest radiography processing, wherein the image metric comprises a clinical finding regarding at least one pathological condition including cardiac hypertrophy, pneumothorax (“FIG. 14 is a sample of a chest x-ray radiology report, with mined disease keywords and localization result from the " Pneumothorax" Class” at paragraph 0020, line 1), or pleural effusion, and the generating the image metric of the image based on the one or more detection results corresponding to the one or more objects includes: 
obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects (“Disease Localization: Leveraging the fine-tuned DCNN models for multi-label disease classification, we can calculate the disease heatmaps using the activations of the transition layer and the weights from the prediction layer, and even generate the B-Boxes for each pathology candidate. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate a disease localization as taught by Wang et al. in the system of Von Berg et al. to be able to detect particular disease conditions based upon the already segmented image data.

Claims 15, 20 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Von Berg et al. and Mehanian et al. (US 2020/0054306).
Regarding claim 15, Von Berg et al. discloses the elements of claim 3 as described above.
Von Berg et al. does not explicitly disclose that the image metric comprises a clinical finding regarding at least one pathological condition including cardiac hypertrophy, pneumothorax, or pleural effusion, and the generating the image metric of the image based on the one or more detection results corresponding to the one or more objects includes: obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects.

obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects (“the first number of a detection of the output 235 is the probability that the image feature detected is a pleural effusion” at paragraph 0077, second to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate a disease localization as taught by Mehanian et al. in the system of Von Berg et al. to be able to detect particular disease conditions based upon the already segmented image data.
Regarding claim 20, the Von Berg et al. and Mehanian et al. combination discloses a system wherein the clinical finding relates to a pathological condition of pleural effusion, and 
the obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects includes: 
determining a sixth ratio of a count of elements of one of the one or more detection results that corresponds to the abnormal part to a count of elements of the 
determining, based on the sixth ratio, that a pathological condition of pleural effusion of high-risk pleural effusion or self-healing pleural effusion exists (“In the example shown in FIG. 17, the lower-left cluster corresponds to low severity, the middle cluster corresponds to medium severity, and the upper-right cluster corresponds to high severity” Mehanian et al. at paragraph 0104, last sentence; though not explicit, self-healing pleural effusion may correspond to a low severity case). 
Regarding claim 46, Von Berg et al. discloses the elements of claim 32 as described above.
Von Berg et al. does not explicitly disclose that the image metric comprises a clinical finding regarding at least one pathological condition including cardiac hypertrophy, pneumothorax, or pleural effusion, and the generating the image metric of the image based on the one or more detection results corresponding to the one or more objects includes: obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects.
Mehanian et al. teaches a method in the same field of endeavor of chest radiography processing, wherein the image metric comprises a clinical finding regarding 
obtaining the clinical finding based on the one or more detection results corresponding to the one or more objects (“the first number of a detection of the output 235 is the probability that the image feature detected is a pleural effusion” at paragraph 0077, second to last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to calculate a disease localization as taught by Mehanian et al. in the system of Von Berg et al. to be able to detect particular disease conditions based upon the already segmented image data.

Claims 22, 25, 26 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Von Berg et al. and Wang et al. (US 20200167930, hereinafter Wang ‘930).
Regarding claim 22, Von Berg et al. discloses the elements of claim 3 as described above.
Von Berg et al. does not explicitly disclose that the at least one processor is configured to cause the system to perform the operations including: preprocessing the image by performing at least one of normalizing the image; adjusting a size of the 
Wang ‘930 teaches a system in the same field of endeavor of medical image processing, wherein the at least one processor is configured to cause the system to perform the operations including: 
preprocessing the image by performing at least one of 
normalizing the image (“In the training stage, the pre-processing step is used for input data standardisation and augmentation at both image- and sub-volume-level. At image-level, we can adopt a simple pre-processing of the intensities as described above or use a histogram-based scale standardisation method [81] to normalise the intensity histograms” at paragraph 0238, line 1); 
adjusting a size of the image (“spatial rescaling with a random scaling factor in the range of [0.9,1.1]” at paragraph 0238, last sentence); 
rotating the image (“These included rotation with a random angle in the range of [-10.degree.,10.degree. ] for each of the three orthogonal planes” at paragraph 0238, last sentence); 
flipping the image; 
cropping the image; or 
changing a contrast ratio of the image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a training system as taught by Wang ‘930 for the quality evaluation of Von Berg et al. to enhance the ability to segment the image data and find the most suitable features for evaluation (see Wang ‘930 at paragraph 0004).
claim 25, Von Berg et al. discloses the elements of claim 3 as described above.
Von Berg et al. does not explicitly disclose that the detection model is generated by a training process comprising: obtaining a plurality of training images; and generating the detection model by training, based on, the plurality of training images, a preliminary detection model.
Wang ‘930 teaches a system in the same field of endeavor of medical image processing, wherein the detection model is generated by a training process comprising: 
obtaining a plurality of training images (“In the training stage, the pre-processing step is used for input data standardisation and augmentation at both image- and sub-volume-level. At image-level, we can adopt a simple pre-processing of the intensities as described above or use a histogram-based scale standardisation method [81] to normalise the intensity histograms” at paragraph 0238, line 1); and 
generating the detection model by training, based on, the plurality of training images, a preliminary detection model (“The models were trained until a plateau was observed in performance on the validation set” at paragraph 0239, line 13; once the training phase is done, a model is obtained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a training system as taught by Wang ‘930 for the quality evaluation of Von Berg et al. to enhance the ability to segment the image data and find the most suitable features for evaluation (see Wang ‘930 at paragraph 0004).
Regarding claim 26, the Von Berg et al. and Wang ‘930 combination discloses a system wherein the obtaining a plurality of training images includes: 

generating a plurality of second images by: 
adjusting a size of a first training object in each of at least a part of the plurality of first images (“spatial rescaling with a random scaling factor in the range of [0.9,1.1]” Wang ‘930 at paragraph 0238, last sentence); 
rotating a second training object in each of at least a part of the plurality of first images (“These included rotation with a random angle in the range of [-10.degree.,10.degree. ] for each of the three orthogonal planes” Wang ‘930 at paragraph 0238, last sentence); 
filling a third training object in each of at least a part of the plurality of first images; 
translating a fourth training object in each of at least a part of the plurality of first images; 
flipping each of at least a part of the plurality of first images; 
cropping each of at least a part of the plurality of first images; or 
adjusting a contrast ratio of each of at least a part of the plurality of first images; and 

Regarding claim 56, Von Berg et al. discloses the elements of claim 32 as described above.
Von Berg et al. does not explicitly disclose that the detection model is generated by a training process comprising: obtaining a plurality of training images; and generating the detection model by training, based on, the plurality of training images, a preliminary detection model.
Wang ‘930 teaches a method in the same field of endeavor of medical image processing, wherein the detection model is generated by a training process comprising: 
obtaining a plurality of training images (“In the training stage, the pre-processing step is used for input data standardisation and augmentation at both image- and sub-volume-level. At image-level, we can adopt a simple pre-processing of the intensities as described above or use a histogram-based scale standardisation method [81] to normalise the intensity histograms” at paragraph 0238, line 1); and 
generating the detection model by training, based on, the plurality of training images, a preliminary detection model (“The models were trained until a plateau was observed in performance on the validation set” at paragraph 0239, line 13; once the training phase is done, a model is obtained).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a training system as taught by Wang ‘930 for the 


Conclusion


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KATRINA R FUJITA/Primary Examiner, Art Unit 2662